In his motion for rehearing appellant insists that we erred in refusing to consider the statement of facts and bills of exception because filed too late, the record showing that notice of appeal was given in the court below on June 27, 1935, and the statement of facts and bills of exception being filed in January, 1936, obviously too late. Accompanying appellant's motion is the affidavit of his attorneys showing that the statement of facts and bills of exception were presented to the trial court on September 27, 1935. If we considered such affidavits as making a sufficient attack upon the correctness of the record, which we can not do in its present condition, — still said statement of facts and bills of exception would show to have been presented to the trial court for his approval two days after the expiration of the time allowed by law within which said documents should have been filed after their approval. Manifestly our general statement in the opinion that said documents were filed too late would be correct in any event.
The motion for rehearing will be overruled.
Overruled.